NOTE: This order is nonprecedential.

  Wutteb ~tate~ ((ourt of ~peaI~
      for tbe jfeberaI ((trcutt

            RATES TECHNOLOGY, INC.,
                    Plaintiff,
                          AND

                  JAMES B. HICKS,
                  Plaintiff-Appellant,
                           v.
         MEDIATRIX TELECOM, INC. AND
           MEDIA5 CORPORATION,
              Defendants-Appellees,
                          AND

      BURKE, WILLIAMS & SORENSEN, LLP,
                  Defendant.


                       2011·1384


   Appeal from the United States District Court for the
Eastern District of New York in case no. 05-CV-2755,
Judge Joanna Seybert.


                     ON MOTION


                      ORDER
RATES TECH v. MEDIATRIX TELECOM                                 2

    James B. Hicks moves for a 60-day extension of time,
until September 12, 2011, to file his opening brief. The
appellees oppose.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion for an extension of time is granted.
                                     FOR THE COURT


      JUL 192011                      lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: James B. Hicks, Esq.
    Daniel C. Miller, Esq.

                                        11.8. COUJlk~PEAI.S FOR
s21
                                          THE FEDERAL CIRCUIT

                                             JUl 1 920ll
                                              JAN HORBAlY
                                                 ClERK